 8:19-cv-01930-DCC         Date Filed 09/18/20    Entry Number 45     Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES

                        FOR THE DISTRICT OF SOUTH CAROLINA

                           ANDERSON/GREENWOOD DIVISION


Mamie Whitaker,                            )
                                           )       Civil Action: 8:19-cv-01930-DCC-JDA
                            Plaintif f,    )
                                           )          ORDER OF DISMISSAL
          vs.                              )
                                           )
Greenwood County School                   )
District 52, et al,                        )
                                           )
                            Defendant.     )
                                           )


                The Court having been advised by counsel for the parties that the above

action has been settled,

                IT IS ORDERED that this action is hereby dismissed without costs and without

prejudice. If settlement is not consummated within sixty (60) days, either party may petition

the Court to reopen this action and restore it to the calendar. Rule 60(b)(6), Fed.R.Civ.P.

In the alternative, to the extent permitted by law, either party may within sixty (60) days

petition the Court to enforce the settlement. Fairfax Countywide Citizens v. Fairfax County,

571 F.2d 1299 (4th Cir. 1978).

                IT IS SO ORDERED.




                                                 s/Donald C Coggins, Jr

                                           UNITED STATES DISTRICT JUDGE


September 18, 2020
Spartanburg, South Carolina
